PER CURIAM
Defendant pled guilty to criminal conspiracy to escape. The court imposed a 24-month prison term and a 36-month post-prison supervision term. On appeal, defendant contends that, under OAR 253-05-002(2)(b), the post-prison supervision term should have been 24 months.
The state concedes that the court erred and that, although defendant did not raise the issue in the trial court, we should review it because it is an error apparent on the face of the record. ORAP 5.45(2). We accept the concession.
Conviction affirmed; remanded for resentencing.